DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-16 and 19 in the reply filed on 05/09/2022 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al (U.S. PG Pub 20170151436 A1).
Regarding claim 19, Flaherty teaches  method of treatment performed on a subject, the method including: applying one or more neuromodulation signals to one or more targets in the subject's brain ([0124] teaches a system for applying a stimulation signal to a target region of the brain); and applying a stimulation signal to one of a carotid body or a carotid baroreceptor in the subject ([0124] taches the system can comprise one or more stimulation elements for stimulating a target brain region as well as a non-brain target such as the carotid sinus; Claim 187).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 10, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Riddler (U.S. Patent No. 10,118,038 B2).
Regarding claim 1, Riddler teaches a method of treatment performed on a subject's brain, the method including a step of applying one or more neuromodulation signals to the lateral habenula and the posterior commissure ([Col 9 line 53- Col 10 line 5] teaches stimulating multiple target brain tissue area including the lateral habenula and the nucleus accumbens at 5-100Hz) however, Riddler does not explicitly teach, in this embodiment, stimulating the posterior commissure. Riddler does however teach in another embodiment that the target sites can include white matter tracts that are afferent or efferent to the target areas such as the thalamus, the corpus callosum and other target brain regions (Col 19 lines 48-60; Col 27 lines 23-32 teaches the implant sites can include white matter tracts that are afferent or efferent to the target areas such as the thalamus. This would include the posterior commissure because as it is common knowledge to one of ordinary skill in the art, the posterior commissure is a band of white fibers that are connected to thalamus, the superior colliculus and adjacent to other target areas and therefore it would have been an obvious design choice to target the posterior commissure as the white matter tract).
Therefore, it would have been an obvious design choice to one or ordinary skill in the art, before the effective filing date, to have modified the invention of Riddler, to have method of neuromodulation include stimulating the lateral habenula and the posterior commissure with one or more neuromodulation signals as taught by the embodiments or Riddler, in order to target particular regions of the brain without affecting and or damaging intended regions.
Regarding claim 2, the modified invention of Riddler teaches claim 1, further including applying one or more neuromodulation signals to one or more additional targets in the subject's brain (Col 9 lines 10-17 teaches that more than two sites can receive stimulation; Col 11 teaches that multiple target sites can be selected and stimulated including three or more sites; Fig 10 and 13 illustrate having electrodes spanning multiple regions of the brain for stimulation; claim 9 teaches that at least 2 target sites of the brain are targeted therefore more than two can be targeted).
Regarding claim 3, the modified invention of Riddler teaches claim 2, wherein the one or more additional targets include the dorsomedial nucleus of the thalamus (Col 9 lines 27-43 teaches targeting the dorsomedial nucleus of the thalamus for neuromodulation).
Regarding claim 10, the modified invention of Riddler teaches claim 1, further including applying a neuromodulation signal to the dorsal anterior cingulate cortex and/or the corpus callosum (Col 8 lines 17-48 teaches targeting the anterior cingulate cortex and/or the cingulate cortex; Col 9 lines 27-43 and Col 10 lines 12-25 teaches targeting specifically the dorsal anterior cingulate cortex and/or the cingulate cortex; Claim 5 and 11 teaches at least two of the targets can be the dorsal anterior cingulate cortex and the lateral Habenula).
Regarding claim 13, the modified invention of Riddler teaches claim 1, further including detecting a physiological parameter of the subject, and adjusting at least one of the one or more neuromodulation signals based on the detected physiological parameter (Col 17 lines 1-10 teaches the method including measuring intrinsic neural oscillations and adjusting the stimulation waveforms based on the measured signals; Col 22 line 51-67teaches that the electrodes can also be used for sensing physiological signals; Col 24 lines 7-27 teaches the system can deliver stimulation signals sense signals and adjust the operations of the stimulation to optimize the stimulation).
Regarding claim 16, the modified invention or Riddler teaches claim 1, wherein the method is for treating one or more of hypertension, a traumatic brain injury, cerebral vasospasm, cerebral infarction, a brain tumor, cerebral glioma, Parkinson's disease, Alzheimer's disease, vascular dementia, amyotrophic lateral sclerosis, Huntington's disease, multiple system atrophy, multiple sclerosis, addiction, depression, schizophrenia, obesity, renal failure, epilepsy and attention deficit hyperactivity disorder (Col 7 teaches that he methods and embodiments are used to treat amyotrophic lateral sclerosis, Parkinson's disease, Alzheimer's disease, Huntington's disease and many others; Col 8 lines 13-47 teaches the neuromodulation can be used to treat addiction depression, OCD and other neurological conditions; Col 31 lines 20-36 teaches that the neuromodulation systems and methods can be used to treat Parkinson’s disease, Huntington’s Disease and other conditions).
Claim(s) 6-9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Riddler (U.S. Patent No. 10,118,038 B2) as applied to claim 2 above, and further in view of Aziz et al (Wipo 2007007058 A1).
Regarding claim 6, the modified invention of Riddler teaches claim 2, wherein the one or more additional targets include grey matter, however fails to explicitly teach wherein the grey matter is the ventrolateral periaqueductal gray, VL-PAG.
Aziz teaches a device in the same field of invention, wherein the one or more additional targets include the ventrolateral periaqueductal gray, VL-PAG (Fig 17 illustrates an electrode for stimulating the VL-PAG; page 8 lines 18-25 teaches stimulating the VL-PAG for suppressing blood pressure; Page 9 line 10-30 teaches stimulating the VL PAG; Page 10 line 7- 31 teaches stimulating the VL-PAG for controlling and regulating blood pressure of a patient).
It would have been obvious to one of ordinary skill in the art, to have further modified the invention of Riddler, to include wherein the one or more additional targets include the ventrolateral periaqueductal gray, VL-PAG, as taught by Aziz, in order to control the blood pressure of the patient to ensure the safety of the user before during and after treatment of other regions.
Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Riddler (U.S. Patent No. 10,118,038 B2) as applied to claim 1 above, and further in view of Flaherty et al (U.S. PG Pub 20170151436 A1).
Regarding claim 14, the modified invention of Riddler teaches claim 1, however fails to teach further including adjusting at least one of the one or more neuromodulation signals based on the subject's circadian rhythm.
Flaherty teaches a device in the same field of invention, wherein one or more neuromodulation signals are adjusted based on the subject's circadian rhythm ([0017] teaches that a brain stimulating device comprises stimulating elements for delivering a first mode and a second mode of stimulation, further comprising a sensor configured to produce a signal related to a patient activity parameter and an algorithm configured to assess the sensor signal and to determine if the patient activity parameter has exceeded the threshold. The patient parameter can be related to a patient physiologic parameter selected form the group consisting of: blood pressure; heart rate; one or more heart signals; etc. and/or combinations thereof; [0102] teaches the patient parameter causing the transition comprises a patient physiologic parameter, such as when stimulator 100 transitions between the first and second modes of stimulation when the patient physiologic parameter changes and/or exceeds a threshold, the patient parameter can be related to a patient physiologic parameter selected form the group consisting of: blood pressure; heart rate; one or more heart signals; ect. and/or combinations thereof; [0111]).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have further modified the invention of Riddler such that the method further including adjusting at least one of the one or more neuromodulation signals based on the subject's circadian rhythm, as taught by Flaherty, in order to monitor the patients reaction to stimulation, in order to optimize the stimulation parameters to achieve the desired outcome as well as to monitor and stop negative reactions to the stimulation providing increase safety for the user. 
Regarding claim 15, the modified invention of Riddler teaches claim 1, however fails to teach, further including applying a stimulation signal to one of a carotid body or a carotid baroreceptor in the subject.
Flaherty teaches a device in the same field of invention, wherein the system comprises one or more stimulation elements for targeting one or more brain regions, and further applying stimulation signals to a non-brain target tissue such as organ tissue, such as the carotid sinus ([0050]; [0124]; claims 186-187).
It would have been obvious to on of ordinary skill in the art, before the effective filling date to have further modified the invention of Riddler to include applying a stimulation signal to one of a carotid body, as taught by Flaherty, in order to provide further stimulation to improving blood flow and regulating blood pressure during neural stimulation to provide another form of treatment and improved control or the patients physiological functions during treatment such as increasing blood flow.
Allowable Subject Matter
Claims 4-5, 7-9, and 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792